IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,561-01


EX PARTE LATHANIEL RAUSEAN CALLIS, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 99-6-6133 A IN THE 24TH DISTRICT COURT

FROM JACKSON COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to ninety-nine years' imprisonment.  The Thirteenth Court of Appeals affirmed his
conviction.  Callis v. State, No. 13-99-00635-CR (Tex. App.--Corpus Christi/Edinburg 2001, pet.
ref'd). 
	Applicant contends, among other things, that trial counsel failed to object to a punishment
enhancement.  We remanded this application for a response from counsel and findings of fact and
conclusions of law.  On remand, the trial court found that Applicant's sentence was illegally
enhanced.  It recommended that we either grant Applicant a new punishment hearing or reform the
judgment to reflect the maximum sentence for robbery.  
	Relief is granted.  The sentence in cause number 99-6-6133 in the 24th District Court of
Jackson County is set aside, and Applicant is remanded to the custody of the Sheriff of Jackson
County for a new punishment hearing.  The trial court shall issue any necessary bench warrant within
10 days after the mandate of this Court issues.  Applicant's remaining claims are denied.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 19, 2014
Do not publish